DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1, 3-11, and 14-20. Claims 2, 12-13, and 21-30 were cancelled and claims 1, 4, 6-7, 11, 14-15, and 17-20 were amended in the response filed 10/7/2021.

Information Disclosure Statement
The information disclosure statement filed 10/7/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement at non-patent literature documents cite no 2 includes a reference to a document (“Appendix P”) which includes an additional separate list
The information disclosure statement filed 10/7/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The information disclosure statement refers to WO 2011/156419 and WO 2017/093074 but does not supply a copy as required. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 7 is objected to because of the following informalities:  “choloride” should be amended to “chloride” in line 8.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “choloride” should be amended to “chloride” in line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “the SPE comprises one of each of…a polymer material…a lithium containing salt…a plasticizer material…and a separator material”. However, the instant application does not provide support for a SPE containing each from the list (i.e. including separator) while saturating LMOF so that the LMOF is between 55-85 percent by mass and the SPE is 7.5-20 percent by mass (claim 1). As seen in published paragraph [0115], when SPE is 7.5-20 percent by of the total LMOF cathode material, the SPE contains a structural polymer (PCl), a plasticizer (SN), and a lithium containing salt (LiTFSI), but there is no mention of additional separator. 
As best understood from the instant specification, the separator is a separate separator material that contains PAN (see published paragraph [0047]), and therefore would not have the LMOF and SPE in the claimed amounts of mass of the composition. Therefore, claim 7 is not adequately supported by the specification.
Claim 14 similarly recites “the SPE is comprised of a polymer, a plasticizer, a separator material, and a lithium containing salt”. However, like claim 7 above, the instant application does not provide support for a SPE containing separator material while saturating LMOF so that the LMOF is between 55-85 percent by mass and the SPE is 7.5-20 percent by mass (claim 11).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a high vapor pressure organic solvent is added to the composition…” in lines 1-2. However, the use of the word “added” suggests that the composition of matter does not comprise the solvent itself; instead, the language suggests that “added” is a process of manufacture. Further supporting this position is that the solvent “promotes homogeneity”, but unless the composition of matter is suspended in the solvent (along with the LMOF between 55-85% by mass and SPE between 7.5-20% by mass of the composition of matter), the solvent would not promote homogeneity in an already formed solid-like composition. Because it is not clear whether or not a high vapor organic solvent remains in the composition of matter, the broadest reasonable interpretation of the claim requires that the high vapor organic solvent is not present (electrodes [including the composition of matter] are known to be dried, thus removing the organic solvent) in the final product; thus the claim has been interpreted as not requiring a high vapor organic solvent. This 
Claim 7 recites “the SPE comprises one of each of the following: i. a polymer material comprises one or more of… ii. a lithium containing salt comprising one or more of… iii. a plasticizer material comprising one or more of… and iv. a separator material comprising one or more of…”. However, because line 2 states “one of each of the following”, it is unclear how each of these elements (polymer, lithium containing salt, plasticizer, separator material) comprises “one”, but also is defined as “comprising one or more”. It is suggested to amend to clarify that the SPE comprises elements i-iv, and each element i-iv can comprises one or more sub-elements, if that is the intended interpretation.
Claim 11 recites the limitation "the composition" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, the limitations have been interpreted as referring to the cathode.
Claim 17 recites “the SPE comprises one of each of the following: i. a polymer material comprises one or more of… ii. a lithium containing salt comprising one or more of… iii. a plasticizer material comprising one or more of…
Claim 17 recites the phrase "such as" in line 13, which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 (from which claim 7 depends) and claim 11 (from which claim 17 depends) recites a “single solid polymer electrolyte”. However, claims 7 and 17 lists a multitude of elements including multiple electrolyte materials (see polymer materials and lithium containing salts and “one or more of”). Therefore, claims 7 and 17 do not appear to be a “single” solid polymer electrolyte because it is written more broadly to include multiple electrolyte materials.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7-11, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2018/0076452) in view of Lee et al. (WO 2018/164455, see English language equivalent US 2019/0237757).
Regarding claims 1 and 11, Sasaki discloses a positive electrode 100 (reads on: a composition of matter [claim 1], and cathode [claim 11]) containing a composition with the formula LixMeyOαFβ ([0015]), and has an example Li2MnO2F ([0134], Table 1, Examples 1-2), thus reading on the claimed lithium manganese oxyfluoride (LMOF), Li2MnO2F.
While Sasaki discloses a positive electrode having Li2MnO2F ([0015]), Sasaki does not explicitly disclose the composition of matter or cathode also comprising a single solid polymer electrolyte (SPE). However, Sasaki additionally teaches the positive electrode active material layer 102 may be a positive electrode mix layer containing the positive electrode active material (i.e. Li2MnO2F) and the solid electrolyte 30 ([0079]), which can be an organic polymer solid electrolyte ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a composition of the cathode material including Li2MnO2F with a mixture of organic polymer solid electrolyte of Sasaki to obtain the benefits a battery with high energy density ([0019]).

Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The polymer electrolyte is not particularly limited as long as it has ion conductivity ([0036]), but specific examples includes polyether, polycarbonate, polyethylene derivate, alkylene oxide derivative, polyvinyl alcohol, polyvinylidene fluoride, among others ([0036]). The lithium salt may be represented by Li+X-, and there is no particular limitation on the anion (X-) of the lithium salt, but particular examples of F-, Cl-, and (CF3SO2)2N- [with Li, this is LiTFSI] among others ([0038]). The electrode can be either a positive electrode or a negative electrode, and is not particular to the specific active material ([0027]-[0028]); thus Lee suggest the teaching can be applied to many types of electrodes for the improvement. The polymer electrolyte is used in amount of 2-20 parts by weight, or 2-10 parts by weight based on 100 parts of weight of the electrode active material ([0044]).  The electrolyte includes a polymer material and a lithium salt ([0036], [0038]). The first and second polymer electrolytes can be the same ([0007]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved ratio of the amount of active material in the electrode, and thus can provide a battery with improved energy density (abstract), and attributes this to the first coating layer having the first electrolyte ([0032]). 

Even further, because the relative amount of positive electrode active material and the polymer electrolyte material affect the overall capacity, with the capacity increasing with increasing amounts of positive electrode active material, while ionic conductivity increases with increasing amounts of polymer electrolyte, the precise amount of positive electrode active material (LMOF) and polymer electrolyte would have been considered a result effective variable to one of ordinary skill in the art. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the amount of positive electrode active material [LMOF] (including the amount of 55-85% by mass) and the amount of polymer electrolyte (including the amount of 7.5-20% by mass) in the positive electrode modified Sasaki to obtain the desired balance between capacity and ionic conductivity.
Regarding claims 3 and 14, modified Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches organic polymer solid electrolyte includes a polymeric compound and a lithium salt ([0052]), Sasaki does not explicitly disclose the SPE comprising a plasticizer.
(abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The electrolyte includes a polymer material and a lithium salt ([0036], [0038]). The electrode may further includes an additive such as an oxidation stabilizer additive ([0024]); in an example, the oxidation stabilizer is succinonitrile ([0070]), which reads on the plasticizer of claim 4. The oxidation stabilizer is used in an amount of 1-20 parts by weight based on 100 parts by weight of the electrode active material ([0044]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved ratio of the amount of active material in the electrode, and thus can provide a battery with improved energy density (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the oxidation stabilizer (including succinonitrile, a plasticizer) of the positive electrode of Lee with the polymer electrolyte in the positive electrodes of Sasaki for the purpose of preventing oxidation of the polymer electrolyte or delaying the oxidation rate ([0040]).
With regards to claim 14 and the SPE also comprised of a separator material, Sasaki teaches a binding agent that includes polyvinylidene fluoride, polyacrylonitrile, polymethyl methacrylate, polyethylene, and copolymers thereof, among others ([0094]). These materials read on claimed separator materials (see claim 17 claiming this materials as a separator material) and therefore meet the limitation of a separator material. Furthermore, because these binding agents are in the cathode having the SPE, these binding agents can be considered 
Regarding claims 7 and 17, modified Sasaki discloses all of the claim limitations as set forth above. Sasaki additionally teaches that the organic polymer solid electrolyte is a compound of a polymeric compound a lithium salt ([0051]), wherein the polymeric compound may have an ethylene oxide structure (thus, a poly(ethylene oxide)) ([0052]), and a lithium salt including LiPF6 (lithium hexafluorophosphate), LiSO3CF4, and LiN(SO2CF3)2 [LiTFSI] among others ([0053]). Thus, Sasaki teaches the limitations regarding a polymer material and a lithium containing salt. However, Sasaki does not explicitly disclose the SPE comprises iii. a plasticizer material.
Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The electrolyte includes a polymer material and a lithium salt ([0036]-[0038]). The electrode may further includes an additive such as an oxidation stabilizer additive ([0024]); in an example, the oxidation stabilizer is succinonitrile ([0070]), which reads on the claimed plasticizer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the oxidation stabilizer (including succinonitrile) of the positive electrode of Lee with the polymer electrolyte in the positive electrodes of Sasaki for the purpose of preventing oxidation of the polymer electrolyte or delaying the oxidation rate ([0040]).
([0094]). These materials read on the claimed separator material of polyacrylonitrile, polyvinylidene fluoride, and methylmethacrylate/polyethylene composites. Furthermore, because these binding agents are in the composition of matter/cathode having the SPE, these binding agents can be considered part of the SPE because the binding agents bind all the materials in the cathode, including the SPE.
Regarding claims 8 and 18, modified Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches that conductive aid can be added to the positive electrode ([0091]) and includes carbon blacks such as acetylene black and ketjen black, and carbons ([0092]), Sasaki does not explicitly disclose that the conductive material is between 5 percent and 15 percent by mass of the composition/cathode.
Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The amount of conductive material is between 1-30 wt% based on the total weight of the mixture including the electrode active material ([0030]). The binder is added in an amount of 1-30 wt% based on the total weight of the mixture including the active material ([0033]). The oxidation stabilizer is used in an amount of 1-20 parts by weight based on 100 parts by weight of the electrode active material ([0044]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the weight range of conductive material (including the range of 5 to 15 percent) as taught by Lee with the amount of conductive material in the positive electrode of Sasaki to obtain the benefits of electrical conductivity.
Regarding claims 9 and 19, modified Sasaki discloses all of the claim limitations as set forth above. Sasaki teaches that the conductive agent includes carbon blacks such as acetylene black and ketjen black, and carbons ([0092]).
Regarding claims 10 and 20, modified Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches that a binding agent (a binder) can be used to increase the bindability of a material making up an electrode ([0094]), Sasaki does not explicitly disclose that the binder is between 4 percent and 10 percent by mass of the composition/cathode.
Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The amount of conductive material is between 1-30 wt% based on the total weight of the mixture including the electrode active material ([0030]). The binder is added in an amount of 1-30 wt% based on the total weight of the mixture including the active material ([0033]). The oxidation stabilizer is used in an amount of 1-20 parts by weight based on 100 parts by weight of the electrode active material ([0044]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the weight range of binder (including the range of 4 and 10 percent by mass) as taught by Lee with the amount of binding agent in the positive electrode of Sasaki to obtain the benefits of increased bindability.

Claims 4-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2018/0076452) in view of Lee et al. (WO 2018/164455, see English language equivalent US 2019/0237757), as applied to claim 3 or 14 above, and further in view of Ding et al. (CN 109390632, see machine translation).
Regarding claims 4 and 15, modified Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches the lithium salt can be LiN(SO2CF3)2 [LiTFSI] ([0053]), and Lee teaches succinonitrile ([0044]), modified Sasaki does not explicitly disclose wherein the polymer component is polycaprolactone (PCl).
Ding teaches a battery comprising a polymer solid electrolyte ([0002]). The polymer is a polycarbonate based polymer and can be polypropylene carbonate, polyvinyl carbonate, polytrimethylene carbonate, which can be modified with (copolymers) polycaprolactone (PCl) ([0017]). Ding teaches the polycarbonate based polymer is more attractive to lithium ions than polyethylene oxide, and are more conductive to the dissociation of lithium salts ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the polymeric compound of an ethylene oxide 
Regarding claims 5 and 16, modified Sasaki discloses all of the claim limitations as set forth above. While Lee teaches the polymer electrolyte is used in amount of 2-20 parts by weight, or 2-10 parts by weight based on 100 parts of weight of the electrode active material ([0044]), and the oxidation stabilizer is succinonitrile ([0044]) and can be used in an amount of 1-20 parts by weight based on 100 parts by weight of the electrode active material ([0044]), modified Sasaki does not explicitly disclose where a ratio of PCl to SN is between 2 and 4.
However as the relative amount of polymer electrolyte (polycaprolactone) and oxidation stabilizer (succinitrile SN) in an electrode affect the ionic conductivity and the oxidation of the polymer electrolyte, with ionic conductivity increasing with increasing polymer electrolyte and reduction in oxidation of the polymer electrolyte with increased oxidation stabilizer, the precise ratio of polymer electrolyte (PCl) to oxidation stabilizer (succinitrile SN) would have been considered a result effective variable by one of ordinary skill in the art.
As such, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the ratio of PCl to SN (including the ratio of 2-4 to 1) of modified Sasaki to obtain the desired balance between ionic conductivity and preventive oxidation of the polymer electrolyte.
Regarding claim 6, modified Sasaki discloses all of the claim limitations as set forth above. With regards to the limitation of “a high vapor pressure organic solvent is added to the composition”, it is not clear whether or not a high vapor organic solvent remains in the ([0150]), Sasaki meets all the structural claim limitations. In addition, Lee teaches mixing and dispersing homogeneously in an organic solvent ([0043]) which is subsequently dried ([0047]).

Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive.
Applicant argues that Sasaki does not disclose a battery cathode. Applicant argues that Sasaki instead teaches a “positive electrode”, and whether said electrode is a cathode or not depends on how the battery is operating. Applicant cites Wikipedia for a teaching of cathode polarity, and how the polarity changes on how the device is being operated, but the cathode is the positive terminal since that is where the current flows out of the device, this outward current is carried internally by positive ions moving from the electrolyte to the positive cathode. Applicant argues Sasaki does not disclose the context of operation of the “positive 
This is not considered persuasive. The Examiner first notes the claim 1 is directed to “a composition of matter” and claim 11 is directed to “a cathode”. That is, claim 1 does not recite a cathode, nor does the claim recite other structures (e.g., battery or anode) which impart some feature of operation for the composition of matter. Therefore, any argument regarding the polarity of claim 1 (i.e. a cathode) and its dependents is irrelevant because the prior art meets all the structural limitations of the claim.
With regards to claim 11, the claim merely recites “a cathode”. The claim does not specify any other elements (i.e. in a battery or with an anode) which imply how the cathode is to be used. As such, the broadest reasonable interpretation of the “cathode” includes the cathode being an electrode. As such, the claimed cathode merely needs to contain the materials described in the claim (i.e., LMOF, SPE, and the LMOF and SPE in a specific range).
As set forth above and in the previous action (in view of the incorporated claims), the prior art of Sasaki and Lee meet these limitations regarding materials.
Because the claim is written with the cathode by itself, the directionality of cations and/or anions is considered irrelevant, as long as the cathode is capable of performing those functions. As Applicant has recognized and admitted ions and electrons are capable of moving into and out of the cathode (see arguments on pages 12-13), Applicant recognizes that the positive electrode in Sasaki is capable of performing the functions of the claimed cathode.
Regardless, Sasaki teaches “the volume contraction of the conventional positive electrode during charge” in [0018]. That is, Sasaki teaches that lithium leaves during charge to 

Applicant argues that the claims recites “the SPE saturated the LMOF”, and the prior art does not disclose this feature, and that a search of Sasaki reveals no mention of “saturation”. 
This is not considered persuasive. It is noted that Applicant has not defined the term saturation in the specification or this response, nor has Applicant articulated how the prior art does not meet the term of saturated. Applicant merely has argued Sasaki does not use the word “saturation” in its specification.
As best understood from the instant specification, when describing saturation in the separator material (which also has polymer electrolyte), the specification states at [0050]:
This saturation [of the separator and polymer electrolyte PCl/SN] means that there is complete physical/chemically and therefore ionic transport through the separator 135. In a preferred embodiment, the separator 135 is a polymer electrolyte saturated separator 135. In a preferred embodiment, the electrolyte 130 is a SPE structure, described above, where there is polymer electrolyte (PCl) above, in the middle of and below the separator 135 material.
However, this meaning has been tied to the separator and polymer electrolyte, and not to the cathode having the SPE.
The specification also states at [0107]:

That is, the instant specification appears to suggest saturated can be interpreted as the LMOF active particles are surrounded by SPE. The instant specification at [0116] states that “the SPE makes up between 7.5 percent and 20 percent by mass of the total LMOF cathode material 750”. Therefore, while not teaching an absolute specific lower limit for saturation, as admitted by the instant specification, as little as 7.5 percent SPE can saturate the LMOF cathode material.
As stated above and previously, Sasaki teaches mixing positive electrode material (LMOF) with organic polymer solid electrolyte ([0079] in view of [0050]). Lee teaches the polymer electrolyte is used in amount of 2-20 parts by weight, or 2-10 parts by weight based on 100 parts of weight of the electrode active material ([0044]). Because the range provided by Lee includes the range of 7.5-20 parts by weight relative to the active material (i.e. within the range admitted by the application which causes saturation), the combination renders obvious the limitation of the SPE “saturates” the LMOF.
The specification at [0047] also teaches that “during current cycling the polymer (e.g., PCI) and Lithium conducting plasticizer (e.g., SN) migrate throughout the cell in, vertically, an up or down direction as current is applied to the full energy storage device”. Therefore, during normal use of the cathode, Applicant admits that the cathode becomes more saturated with the SPE. Because the cell in Sasaki is used for charging and discharging, the polymer electrolyte would similarly saturate the other portions of the cell including the cathode.

Applicant argues that Sasaki teaches away from the SPE saturating the LMOF by having an electrode mix layer which has an interface layer that separates the SPE and LMOF.
This is not considered persuasive. Sasaki teaches an embodiment where “the positive electrode active material layer 102 may be a positive electrode mix layer containing the positive electrode active material 10 and the solid electrolyte 30” [0079]. That is, Sasaki teaches the positive electrode is a mixture of positive electrode active material and solid electrolyte.
Because Sasaki clearly suggests mixing the positive electrode active material (LMOF) and the solid electrolyte together, Sasaki does not and cannot teach away from “SPE saturating the LMOF” because Sasaki does not criticize, discredit, or otherwise discourage the solution claimed. See MPEP 2145.
In addition, Sasaki and Lee meet the limitation of the SPE saturating the LMOF for the reason set forth in the response directly above.

Applicant argues Sasaki teaches a separate SPE and positive electrode, therefore there is no teaching, recognition, or suggestion of a SPE saturating a cathode.
This is not considered persuasive. See response of two above previous arguments regarding interpretation of the term “saturation”.
In addition, Examiner notes that Applicant clearly recognizes the embodiment of Sasaki having a positive electrode layer being a mixture including positive electrode active material and solid electrolyte ([0079]), because Applicant admits “Sasaki may suggest ‘the positive electrode layer can be a mixture including positive electrode active material and solid 

Applicant argues that while Sasaki does suggest mixing, the types of materials and percentages of materials claimed in the application are not disclosed, recognized, or suggested in Sasaki.
This is not considered persuasive. While Sasaki does suggest mixing of positive active material [LMOF] and solid electrolyte ([0079]), Sasaki does not explicitly disclose range of LMOF being 55-85 percent by mass and the SPE being 7.5-20 percent by mass. However, Lee is relied upon to teach these limitations. See rejection above and previous office action.

Applicant argues that claims 1 and 11 are amended to be limited to a single SPE, and Lee requires a first polymer electrolyte and a second polymer electrolyte. Applicant concludes that claims 1 and 11 therefore do not read on the combination of Sasaki/Lee.
This is not considered persuasive. Sasaki teaches an embodiment where “the positive electrode active material layer 102 may be a positive electrode mix layer containing the positive electrode active material 10 and the solid electrolyte 30” [0079]. That is, Sasaki teaches the positive electrode is a mixture of positive electrode active material and single solid electrolyte.
In addition, as set forth in the rejection above, only the first polymer electrolyte of Lee is combined with the electrode of Sasaki. This is supported by the teaching in Lee which teaches the electrode provides an increased reactive site between an electrode active material and a (abstract), and attributes this to the first coating layer having the first polymer electrolyte ([0032]). 
Lee further teaches that the first polymer electrolyte and the second electrolyte are the same ([0007]). Therefore, because Lee teaches that the first and second electrolyte are the same, this is considered to be a single electrolyte (a single SPE), and therefore meets the limitation of “a single SPE”.
Even further, the dependent claims 7 and 17 suggest the addition of more than one polymer and electrolyte material (see “a polymer material comprising one or more” and “a lithium containing salt comprising one or more”). Therefore, the specification appears to support having multiple electrolyte materials making up the single solid polymer electrolyte.

With regards to claim 5, Applicant argues that Sasaki/Lee does not explicitly disclose where the ratio of PCl to SN is between 2 and 4. Examiner positioned that the precise ratio of PCI to SN are result effective variables that can be optimized by routine experimentation. Applicant argues that the results of using these materials and ratios of combinations of these materials are complex and difficult to predict, and it is not clear that one skilled in the art would know to use these materials, how to combine these materials, or whether to experiment with these combinations without the hindsight given by the application.
This is not considered persuasive. Applicant merely states that the mixing is complex and the results are difficult to predict, but does not provide any evidence. 
([0044]), and therefore one of ordinary skill would recognize that the amount of oxidation stabilizer has an effect upon oxidation because Lee teaches its function as an oxidation stabilizer. Therefore, one of ordinary skill in the art would know how to use these materials (an oxidation stabilizer) to stabilize oxidation, and know how to combine these materials (because Lee teaches adding the oxidation stabilizer), and because Lee suggests an acceptable range, Lee suggests to one having ordinary skill in the art to optimize the amount of oxidation stabilizer.
Even further, Applicant has not demonstrated the criticality of ratio range of PCl to SN. The specification merely states “[i]n some embodiments, the ratio of PCl to SN is 2 to 4 (PCl) to 1 (SN)” in published paragraph [0115]. That is, the instant specification does not identify 1) why this particular ratio is important nor 2) that the results of these materials and their combinations are complex and difficult to predict. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JACOB BUCHANAN/             Examiner, Art Unit 1725                

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725